  Case 19-02503       Doc 53     Filed 08/10/20 Entered 08/10/20 14:06:40            Desc Main
                                   Document     Page 1 of 1

                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Bankruptcy Matter of:
                                                         Bankruptcy No. 19-02503
Shiraza M Khan                                           Judge David D. Cleary
Suhail T Khan                                            Chapter: 13
                         Debtors

                                    NOTICE OF DEFAULT

NOTICE IS HEREBY GIVEN that the Debtors have defaulted under the terms of the August 12,
2019 Agreed Order Conditioning Automatic Stay, a copy of which is attached. The present
default is calculated as follows:
Stipulation payments due:
    December 1, 2019 to February 1, 2019 3 payments of $929.12 each         $2,787.36
Post Petition Payments due:
    January 1, 2020 to March 1, 2020 3 payments of $1,155.83 each           $9,238.09
    April 1, 2020 to August 1, 2020 each 5 payments of $1,154.12 each
Less Suspense Balance:                                                      ($710.17)
TOTAL DEFAULT                                                               $11,315.28
PURSUANT TO THE TERMS of August 12, 2019 Agreed Order Conditioning Automatic Stay,
the automatic stay will be modified unless cure is made pursuant to the terms of the order.

                                 CERTIFICATE OF SERVICE

TO:    Shiraza M Khan, 5503 McDonough Rd, Hoffman Estates, IL 60192
       Suhail T Khan, 5503 McDonough Rd, Hoffman Estates, IL 60192
       David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076
I, Kenneth W. Bach, an attorney, certify that I caused copies of this notice of default to be mailed
to the parties listed above on August 10, 2020, by U.S. Mail, postage prepaid, at U.S. Mail at 633
W. Wisconsin Avenue, Suite 408, Milwaukee, WI 53203. The remaining parties were served by
this Court’s CM/ECF electronic noticing system.

                                             /s/ Kenneth W. Bach
                                             Kenneth W. Bach, IL ARDC #6295816

Kenneth W. Bach
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711


                                NOTICE:
         THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
          INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
